                            UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                                                         USDC SDNY
       UNITED STATES OF AMERICA,                         DOCUMENT
                                                         ELECTRONICALLY FILED
                       Plaintiff                         DOC #:
                 V.                                      DATE FILED: 3/16/2020

       JUAN MANUEL A VILA-MEZA                                       Cr. No.: 15-174 (LOS)

                              Defendant


                                                       MOTION TO SEAL

TO: Clerk,
    United States District Court
           for the Southern District of New York
    500 Pearl Street
    New York, New York 10007

              NOW COMES, Juan Manuel Avila-Meza, by and through his attorney, Linda George

       and respectfully states and prays as follows:

              1.      The document filed in conjunction with this motion to restrict and described

       as Exhibit "A," pertains to defendant's motion for continuance, filed prior to this document via

       CM/ECF as an unrestricted public document.

              2.      Said Exhibit "A" contains information that if revealed publically would interfere

       with the confidentiality of matters, to be discussed with the court under seal, in that said

       document contains a discussion of factors pertaining to defense strategy.

              3.      It is therefore requested that the court maintain the enclosed document under the

       seal of the court until any further order of the Court with respect to same.

       Application GRANTED. Defendant Avila-Meza shall file "Exhibit A" under seal. Only
       Defendant Avila-Meza and Linda George shall have access to the document.

       SO ORDERED.

       Dated: March 16, 2020
              New York, New York
